                          Case 8:19-bk-10832-CED                        Doc 36   Filed 12/20/19       Page 1 of 14
Fill in this information to identify the case:

             Monument Brewing LLC
Debtor Name __________________________________________________________________


                                        _______ District
United States Bankruptcy Court for the: __________       of ________
                                                  District   of __________

                                                                                                                        Check if this is an
             19-bk-10832-CED
Case number: _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                               12/17

Month:               Nov
                     ___________                                                               Date report filed:   11/20/2019
                                                                                                                     ___________
                                                                                                                      MM / DD / YYYY

Line of business: ________________________                                                     NAISC code:            ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                          Nathan  Hangen
                                            ____________________________________________

Original signature of responsible party     ____________________________________________

Printed name of responsible party           Nathan  Hangen
                                            ____________________________________________


             1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No         N/A
         If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                      ✔
    2.   Do you plan to continue to operate the business next month?                                                       ✔
    3.   Have you paid all of your bills on time?                                                                          ✔
    4.   Did you pay your employees on time?                                                                               ✔
    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                               ✔
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                ✔
    7.   Have you timely filed all other required government filings?                                                      ✔
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                   ✔
    9.   Have you timely paid all of your insurance premiums?                                                              ✔
         If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                    ✔
    11. Have you sold any assets other than inventory?                                                                                 ✔
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                          ✔
    13. Did any insurance company cancel your policy?                                                                                  ✔
    14. Did you have any unusual or significant unanticipated expenses?                                                                ✔
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                            ✔
    16. Has anyone made an investment in your business?                                                                                ✔

Official Form 425C                          Monthly Operating Report for Small Business Under Chapter 11                       page 1
                         Case 8:19-bk-10832-CED                Doc 36       Filed 12/20/19          Page 2 of 14

Debtor Name   Monument      Brewing LLC
              _______________________________________________________                              19-bk-10832-CED
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                              ✔
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                       ✔


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                   2935.62
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                              60464.25
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                             51493.44
        Report the total from Exhibit D here.

    22. Net cash flow
        Subtract line 21 from line 20 and report the result here.                                                        +         8970.81
                                                                                                                             $ __________

        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =       11906.43
                                                                                                                             $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                            1322.00
                                                                                                                             $ ____________

                (Exhibit E)




Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11                          page 2
                         Case 8:19-bk-10832-CED                  Doc 36       Filed 12/20/19          Page 3 of 14

Debtor Name   Monument      Brewing LLC
              _______________________________________________________                              19-bk-10832-CED
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                      $ ____________0

                (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                           11
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                           11
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                         4000
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                  $ ____________0

    30. How much have you paid this month in other professional fees?                                                          $ ____________0

    31. How much have you paid in total other professional fees since filing the case?                                         $ ____________0




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                        $ ____________           –        60464.25
                                                                     $ ____________
                                                                                               =   $ ____________
    32. Cash receipts
                                                                                               =
    33. Cash disbursements              $ ____________           –        51493.44
                                                                     $ ____________                $ ____________

                                                                 –         8970.81             =
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                               63000
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                        45500

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                        17500




Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11                            page 3
                         Case 8:19-bk-10832-CED                  Doc 36     Filed 12/20/19          Page 4 of 14

Debtor Name   Monument      Brewing LLC
              _______________________________________________________                             19-bk-10832-CED
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

        38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

        39. Bank reconciliation reports for each account.

    ✔   40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

        41. Budget, projection, or forecast reports.

        42. Project, job costing, or work-in-progress reports.




Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11                         page 4


         Print                      Save As...                                                                               Reset
                          Case 8:19-bk-10832-CED                               Doc 36               Filed 12/20/19            Page 5 of 14


                                                            Exhibit D
                                                  Four Stacks Brewing Company
                                                  Transaction Detail by Account
                                                                  November 2019

                                    Transaction
                         Date          Type         Num                 Name                         Split           Amount               Balance
ADP
                     11/01/2019   Expense                 ADP                     401K Admin Fees                              -353.00      -353.00


Ally
                     11/26/2019   Expense                 Ally                    Vehicle                                      -550.00      -550.00


Amazon
                     11/06/2019   Expense                 Amazon                  Office Expenses                                 -4.99        -4.99
                     11/07/2019   Expense                 Amazon                  Office Expenses                              -117.68      -122.67
                     11/12/2019   Expense                 Amazon                  Office Expenses                                 -9.84     -132.51
                     11/12/2019   Expense                 Amazon                  Office Expenses                               -90.03      -222.54
                     11/12/2019   Expense                 Amazon                  Office Expenses                               -29.24      -251.78
                     11/12/2019   Expense                 Amazon                  Office Expenses                               -19.98      -271.76
                     11/12/2019   Expense                 Amazon                  Office Expenses                               -16.91      -288.67
                     11/15/2019   Expense                 Amazon                  Office Expenses                               -52.45      -341.12
                     11/18/2019   Expense                 Amazon                  Office Expenses                                 -7.82     -348.94
                     11/18/2019   Expense                 Amazon                  Office Expenses                               -16.99      -365.93
                     11/18/2019   Expense                 Amazon                  Office Expenses                               -65.05      -430.98
                     11/19/2019   Expense                 Amazon                  Office Expenses                                 -7.81     -438.79
                     11/19/2019   Expense                 Amazon                  Office Expenses                               -16.97      -455.76
                     11/22/2019   Expense                 Amazon                  Office Expenses                               -58.54      -514.30
                     11/25/2019   Expense                 Amazon                  Office Expenses                               -25.98      -540.28
                     11/27/2019   Expense                 Amazon                  Office Expenses                               -46.61      -586.89


American Express
                     11/27/2019   Expense                 American Express        Revolving Credit                            -3,792.75    -3,792.75


Babyl
                     11/04/2019   Check           3019    Babyl                   Promotional:Promotional - RV                 -150.00      -150.00
                     11/12/2019   Check           3046    Babyl                   Promotional:Promotional - RV                 -150.00      -300.00


BoA
                     11/04/2019   Expense                 BoA                     Online Bill Pay                              -158.00      -158.00
                     11/12/2019   Expense                 BoA                     Online Bill Pay                               -50.00      -208.00


Barclays
                     11/12/2019   Expense                 Barclays                Online Bill Pay                              -114.74      -114.74
                     11/29/2019   Expense                 Barclays                Online Bill Pay                               -93.81      -208.55


Bluestar
                     11/04/2019   Expense                 Bluestar                BlueStar Loyalty                              -99.00       -99.00


Buzztime
                     11/06/2019   Expense                 Buzztime                Rent or Lease:Rent or Lease - RV             -129.12      -129.12
                     11/06/2019   Expense                 Buzztime                Rent or Lease:PoS Lease                      -107.42      -236.54
                     11/13/2019   Expense                 Buzztime                Rent or Lease                                -107.42      -343.96
                     11/13/2019   Expense                 Buzztime                Rent or Lease:Rent or Lease - RV             -129.12      -473.08
                     11/20/2019   Expense                 Buzztime                Rent or Lease                                -107.42      -580.50
                     11/20/2019   Expense                 Buzztime                Rent or Lease:Rent or Lease - RV             -129.12      -709.62
                     11/27/2019   Expense                 Buzztime                Rent or Lease                                -107.42      -817.04
                     11/27/2019   Expense                 Buzztime                Rent or Lease:Rent or Lease - RV             -129.12      -946.16


Capital One
                     11/18/2019   Expense                 Capital One             Online Bill Pay                              -142.00      -142.00
                     11/18/2019   Expense                 Capital One             Online Bill Pay                              -207.00      -349.00
                     11/29/2019   Expense                 Capital One             Online Bill Pay                               -75.00      -424.00


Cavalier
                     11/25/2019   Check           3098    Cavalier                Kegged & Packaged Beer                       -273.98      -273.98
                                                                                  Kegged & Packaged Beer:Kegged &
                     11/27/2019   Check           3128    Cavalier                Packaged Beer - RV                           -397.97      -671.95


Christopher Norman
                     11/08/2019   Check           3039    Christopher Norman      Travel                                       -100.00      -100.00


Cindy Berry
                     11/13/2019   Check           3018    Cindy Berry             Travel                                       -100.00      -100.00


CitiBank
                     11/25/2019   Expense                 CitiBank                Online Bill Pay                               -71.38       -71.38


Overstock
                     11/19/2019   Expense                 Overstock               Furniture                                    -213.00      -213.00
                                Case 8:19-bk-10832-CED                               Doc 36                  Filed 12/20/19    Page 6 of 14


Discover
                           11/18/2019   Expense          Discover                          Online Bill Pay                       -71.00      -71.00


Egrandstand
                           11/06/2019   Expense          Egrandstand                       Supplies & Materials - COGS          -391.00     -391.00


Electronic Payments
                           11/04/2019   Expense          Electronic Payments               Credit Card Fees                      -45.00      -45.00


Esque Dollar
                           11/05/2019   Check     3035   Esque Dollar                      Promotional                          -300.00     -300.00


Facebook
                           11/01/2019   Expense          Facebook                          Advertising                          -370.19     -370.19


Financial Pacific
                           11/01/2019   Expense          Financial Pacific                 Rent or Lease                        -112.62     -112.62
                           11/04/2019   Deposit          Financial Pacific                 Taxes & Licenses                      112.62        0.00

Florida Department of
Health in Hillsborough
                                                         Florida Department of Health in   Legal & Professional Fees:Legal &
                           11/19/2019   Expense          Hillsborough Count                Professional Fees - RV               -530.35     -530.35


Freakin Hooligans
                           11/04/2019   Check     3061   Freakin Hooligans                 Promotional:Promotional - RV         -325.00     -325.00


Frontier
                           11/06/2019   Expense          Frontier                          Utilities:Utilities - RV             -357.00     -357.00
                           11/25/2019   Expense          Frontier                          Utilities                            -250.86     -607.86

Guardian Protection
Services
                           11/06/2019   Expense          Guardian Protection Services      Security                              -50.00      -50.00
                           11/12/2019   Expense          Guardian Protection Services      Security                              -54.20     -104.20


Harold's Plumbing
                           11/29/2019   Check     3101   Harold's Plumbing                 Repair & Maintenance                 -150.00     -150.00


Internal Revenue Service
                           11/12/2019   Expense          Internal Revenue Service          Payroll Taxes                       -1,107.76   -1,107.76
                           11/25/2019   Expense          Internal Revenue Service          Payroll Taxes                       -1,116.08   -2,223.84


JJ Taylor
                           11/08/2019   Check     3038   JJ Taylor                         Kegged & Packaged Beer               -185.00     -185.00
                                                                                           Kegged & Packaged Beer:Kegged &
                           11/08/2019   Check     3037   JJ Taylor                         Packaged Beer - RV                   -119.00     -304.00
                                                                                           Kegged & Packaged Beer:Kegged &
                           11/08/2019   Check     3063   JJ Taylor                         Packaged Beer - RV                   -439.55     -743.55
                           11/20/2019   Check     3097   JJ Taylor                         Kegged & Packaged Beer               -386.00    -1,129.55


John Frinzi
                           11/13/2019   Check     3042   John Frinzi                       Promotional                          -225.00     -225.00
                           11/19/2019   Check     3049   John Frinzi                       Promotional:Promotional - RV         -225.00     -450.00
                           11/29/2019   Check     3089   John Frinzi                       Promotional:Promotional - RV         -225.00     -675.00


Keg Credit
                           11/26/2019   Expense          Keg Credit                        Rent or Lease                        -263.75     -263.75
                           11/27/2019   Deposit          Keg Credit                        Rent or Lease                         263.75        0.00


Lowes
                           11/12/2019   Expense          Lowes                             Maintenance                          -145.00     -145.00


Marathon
                           11/27/2019   Expense          Marathon                          Travel                                -21.38      -21.38


MBFS
                           11/12/2019   Expense          MBFS                              Rent or Lease                        -562.34     -562.34


MoreBeer
                           11/21/2019   Expense          MoreBeer                          Supplies & Materials - COGS          -515.80     -515.80


Northside Propane
                           11/12/2019   Expense          Northside Propane                 Utilities                            -241.02     -241.02
                           11/26/2019   Expense          Northside Propane                 Utilities                            -240.78     -481.80


Passing Thru
                           11/04/2019   Check     3034   Passing Thru                      Promotional                          -300.00     -300.00


Paul Cataldo
                           11/05/2019   Check     3060   Paul Cataldo                      Promotional:Promotional - RV         -200.00     -200.00
                           11/25/2019   Check     3099   Paul Cataldo                      Promotional                          -200.00     -400.00


Pepin
                                 Case 8:19-bk-10832-CED                                     Doc 36               Filed 12/20/19   Page 7 of 14

                                                                                               Kegged & Packaged Beer:Kegged &
                            11/08/2019   Check           3065   Pepin                          Packaged Beer - RV                  -270.30     -270.30
                                                                                               Kegged & Packaged Beer:Kegged &
                            11/22/2019   Check           3050   Pepin                          Packaged Beer - RV                  -167.40     -437.70


Publix
                            11/18/2019   Expense                Publix                         Supplies                             -14.09      -14.09
                            11/26/2019   Expense                Publix                         Supplies                             -43.38      -57.47


Sam's Club
                            11/08/2019   Check           2974   Sam's Club                     Supplies & Materials - COGS         -109.97     -109.97
                            11/12/2019   Expense                Sam's Club                     Supplies                            -228.00     -337.97
                            11/20/2019   Expense                Sam's Club                     Supplies                            -174.98     -512.95


Samantha Dammer
                            11/14/2019   Check           2977   Samantha Dammer                -Split-                            -5,717.00   -5,717.00


Sheffield
                            11/19/2019   Expense                Sheffield                      Vehicle                             -530.97     -530.97


Shell
                            11/18/2019   Expense                Shell                          Travel                               -20.22      -20.22


Southern Wine and Spirits
                                                                                               Kegged & Packaged Beer:Kegged &
                            11/05/2019   Check           3033   Southern Wine and Spirits      Packaged Beer - RV                  -232.00     -232.00
                            11/07/2019   Check           3036   Southern Wine and Spirits      Kegged & Packaged Beer              -264.00     -496.00
                                                                                               Kegged & Packaged Beer:Kegged &
                            11/12/2019   Check           3064   Southern Wine and Spirits      Packaged Beer - RV                  -301.00     -797.00
                            11/14/2019   Check           3043   Southern Wine and Spirits      Kegged & Packaged Beer              -378.00    -1,175.00
                            11/21/2019   Check           3096   Southern Wine and Spirits      Kegged & Packaged Beer              -411.00    -1,586.00
                            11/29/2019   Check           3100   Southern Wine and Spirits      Kegged & Packaged Beer              -246.12    -1,832.12


Square
                            11/01/2019   Expense                Square                         Square Fees                            -8.00       -8.00
                            11/04/2019   Expense                Square                         Payroll Fees                         -79.00      -87.00


Sticker Giant
                            11/13/2019   Expense                Sticker Giant                  Supplies & Materials - COGS         -125.24     -125.24


Sunoco
                            11/21/2019   Expense                Sunoco                         Travel                               -20.03      -20.03


T-Mobile
                            11/15/2019   Expense                T-Mobile                       Utilities                           -196.67     -196.67
                            11/21/2019   Expense                T-Mobile                       Utilities                           -501.71     -698.38


TECO
                            11/20/2019   Expense                TECO                           Utilities:Utilities - RV            -386.90     -386.90
                            11/26/2019   Expense                TECO                           Utilities                           -303.00     -689.90
                            11/26/2019   Expense                TECO                           Utilities                           -280.09     -969.99
                            11/26/2019   Expense                TECO                           Utilities                           -325.00    -1,294.99


Untappd
                            11/25/2019   Expense                Untappd                        Advertising                          -49.99      -49.99
                            11/27/2019   Expense                Untappd                        Advertising                          -49.99      -99.98


USAA
                            11/13/2019   Expense                USAA                           Online Bill Pay                     -185.00     -185.00


Wal-Mart
                            11/14/2019   Expense                Wal-Mart                       Office Expenses                      -12.93      -12.93


Websteraunt Store
                            11/05/2019   Expense                Websteraunt Store              Janitorial                          -121.16     -121.16
                            11/08/2019   Expense                Websteraunt Store              Janitorial                           -48.52     -169.68
                            11/13/2019   Expense                Websteraunt Store              Janitorial                           -81.85     -251.53
                            11/13/2019   Expense                Websteraunt Store              Janitorial:Janitorial - RV           -75.52     -327.05
                            11/20/2019   Expense                Websteraunt Store              Janitorial:Janitorial - RV           -95.88     -422.93
                            11/20/2019   Expense                Websteraunt Store              Janitorial                          -119.84     -542.77
                            11/26/2019   Expense                Websteraunt Store              Janitorial                           -96.22     -638.99


White Labs
                            11/08/2019   Expense                White Labs                     Supplies & Materials - COGS         -330.56     -330.56
                            11/19/2019   Expense                White Labs                     Supplies & Materials - COGS         -306.61     -637.17
                            11/27/2019   Expense                White Labs                     Supplies & Materials - COGS         -204.41     -841.58


Winn-Dixie
                            11/14/2019   Expense                Winn-Dixie                     Supplies                             -11.00      -11.00


Not Specified
                            11/01/2019   Check           2973   Nathan Hangen                  Salaries and Wages                 -1,500.00   -1,500.00
                            11/01/2019   Sales Receipt   1054   Square Customer                Square Sales                         255.00     -225.86
     Case 8:19-bk-10832-CED                         Doc 36               Filed 12/20/19       Page 8 of 14


11/01/2019   Expense                                   Bank Charges                             -35.00     -260.86
11/01/2019   Expense                                   Supplies & Materials - COGS             -505.94     -766.80
11/04/2019   Check      3016   Jeff Penney             Undeposited Funds                        -90.60     -857.40
11/04/2019   Expense                                   Rent or Lease                           -329.45     5,362.21
11/04/2019   Expense                                   Office Expenses                            -9.99    5,352.22
11/04/2019   Expense                                   Office Expenses                          -29.99     5,322.23
11/04/2019   Expense                                   Office Expenses                          -40.00     5,282.23
11/04/2019   Expense                                   Office Expenses                          -52.99     5,229.24
11/04/2019   Expense                                   Promotional                              -67.69     5,161.55
11/06/2019   Check      3062   Elizabeth Kavanagh      Undeposited Funds                        -69.44     7,650.49
11/07/2019   Check      3028   John Santaniello        Supplies & Materials - COGS              -15.96     8,356.53
11/07/2019   Check      3020   Elizabeth Kavanagh      Undeposited Funds                        -69.44     8,287.09
11/07/2019   Expense                                   Insurance - Liability                   -243.50     8,043.59
11/08/2019   Check      3066   Personify               Online Bill Pay                         -197.23     8,371.95
11/08/2019   Check      2975   Personify               Online Bill Pay                         -197.23     8,174.72
11/08/2019   Expense                                   Meals and Entertainment                 -104.26     8,070.46
11/12/2019   Check      3059   Scott Norris            Salaries and Wages                       -44.89     9,395.22
11/12/2019   Expense                                   Payroll Taxes                            -77.89     9,317.33
11/12/2019   Check      3047   Martin Noll             Undeposited Funds                        -66.06     9,251.27
11/12/2019   Check      3075   Scott Norris            Salaries and Wages                      -211.94     9,039.33
11/12/2019   Check      3070   Kyle Leckinger          Salaries and Wages                      -508.67     8,530.66
11/12/2019   Check      3067   Elizabeth Kavanagh      Salaries and Wages                      -515.75     8,014.91
11/12/2019   Check      3071   Martin Noll             Salaries and Wages                      -578.47     7,436.44
11/12/2019   Check      3076   Nathan Hangen           Salaries and Wages                     -1,500.00    5,936.44
11/12/2019   Transfer                                  Undeposited Funds                       -400.00     5,536.44
11/12/2019   Expense                                   Dues & Subscriptions                     -15.06    14,636.39
11/12/2019   Check      3045   Martin Noll             Undeposited Funds                        -62.49    14,573.90
11/13/2019   Check      3040   Mike Frey               Supplies & Materials - COGS              -58.74    14,515.16
11/13/2019   Check      3072   Megan Edwards           Salaries and Wages                      -279.71    14,235.45
11/13/2019   Check      3069   John Santaniello        Salaries and Wages                      -580.01    13,655.44
11/13/2019   Expense    3041   Mike Frey               Salaries and Wages                     -1,465.89   12,189.55
11/13/2019   Expense                                   Office Expenses                          -18.12    12,476.49
11/13/2019   Expense                                   Travel                                   -20.02    12,456.47
11/14/2019   Check      3068   Jeff Penney             Salaries and Wages                      -225.13    12,917.85
11/15/2019   Check      3094   Martin Noll             Undeposited Funds                       -122.36    13,257.79
11/15/2019   Check      2866   PayPal                  Office Expenses                         -203.00    13,054.79
11/15/2019   Check      2858   Abby Nolte              Salaries and Wages                      -297.98    12,756.81
11/15/2019   Transfer                                  Commercial ODP LOC (X 0707)              -14.49    13,079.00
11/15/2019   Transfer                                  Undeposited Funds                       -200.00    12,879.00
11/15/2019   Check      2978   Prosper                 Online Bill Pay                         -392.28    13,062.70

11/18/2019   Transfer                                  Essential Business Checking (X 4195)     -53.10    13,009.60
11/18/2019   Transfer                                  Square (Old)                              53.10    13,062.70
11/18/2019   Transfer                                  Undeposited Funds                       -200.00    12,862.70
11/18/2019   Expense                                   Insurance - Liability                   -218.50    17,805.01
11/18/2019   Expense                                   Meals and Entertainment                  -14.85    19,282.20
11/18/2019   Expense                                   Travel                                   -16.27    19,265.93
11/18/2019   Expense                                   Meals and Entertainment                  -69.23    19,196.70
11/19/2019   Check      3095   Mike Frey               Supplies & Materials - COGS              -52.27    20,463.79
11/19/2019   Check      3093   Geoff Newton            Undeposited Funds                        -94.01    20,369.78
11/19/2019   Check      2979   Nathan Hangen           Salaries and Wages                     -1,500.00   21,001.97

11/20/2019   Transfer                                  Essential Business Checking (X 4195)     100.00    21,101.97
11/20/2019   Transfer                                  TD Bank                                 -100.00    21,001.97
11/20/2019   Expense                                   Insurance - Liability                   -478.85    21,425.09
11/20/2019   Expense                                   Travel                                   -14.97    21,496.47
11/20/2019   Expense                                   Supplies & Materials - COGS              -73.32    21,423.15
11/21/2019   Check      3023   Abby Nolte              Salaries and Wages                      -197.18    21,318.51
11/21/2019   Check      3074   Melissa Schwartz        Salaries and Wages                      -322.28    20,996.23

11/21/2019   Transfer                                  Essential Business Checking (X 4195)     100.00    21,096.23
11/21/2019   Expense                                   Office Expenses                          -12.00    21,084.23
11/21/2019   Transfer                                  Undeposited Funds                       -260.00    20,824.23
11/21/2019   Transfer                                  TD Bank                                 -100.00    21,554.08

11/22/2019   Transfer                                  Essential Business Checking (X 4195)    -193.90    21,360.18
11/22/2019   Transfer                                  Square (Old)                             193.90    21,554.08
11/22/2019   Expense                                   Advertising                              -76.95    21,477.13
11/22/2019   Expense                                   Office Expenses                          -34.99    21,727.30
11/25/2019   Check      3088   Scott Norris            Salaries and Wages                      -234.08    22,449.34
11/25/2019   Expense                                   Supplies & Materials - COGS             -124.90    22,324.44
11/25/2019   Transfer                                  Undeposited Funds                       -300.00    22,024.44
11/25/2019   Expense                                   Travel                                     -8.47   31,130.94
11/25/2019   Expense                                   Travel                                   -16.27    31,114.67
11/25/2019   Expense                                   Supplies & Materials - COGS              -44.00    31,070.67
11/25/2019   Expense                                   Supplies & Materials - COGS              -49.99    31,020.68
11/25/2019   Expense                                   Payroll Taxes                            -77.52    30,943.16
11/25/2019   Check      3084   Martin Noll             Salaries and Wages                      -564.90    30,378.26
11/26/2019   Check      3082   John Santaniello        Salaries and Wages                      -618.79    29,759.47
11/26/2019   Check      3079   Elizabeth Kavanagh      Salaries and Wages                      -626.25    29,133.22
11/26/2019   Check      3085   Megan Edwards           -Split-                                 -812.91    28,320.31
11/26/2019   Check      3087   Mike Frey               -Split-                                -1,526.47   26,793.84
11/26/2019   Expense           Nathan Hangen           -Split-                                 -303.00    26,490.84
     Case 8:19-bk-10832-CED                                Doc 36                  Filed 12/20/19      Page 9 of 14


11/26/2019   Expense                                                Bank Charges                          -3.00   27,176.92
11/26/2019   Expense                                                Supplies & Materials - COGS          -56.00   27,120.92
11/26/2019   Expense                                                Supplies & Materials - COGS         -231.02   26,889.90




                                                                                                  -51,493.44
                       Thursday, Dec 19, 2019 06:33:04 PM GMT-8 - Accrual Basis
Case 8:19-bk-10832-CED   Doc 36   Filed 12/20/19   Page 10 of 14
                         Case 8:19-bk-10832-CED           Doc 36      Filed 12/20/19          Page 11 of 14
                                      Four Stacks Brewing Company
                                                     PROFIT AND LOSS
                                                         November 2019


                                                                                                                 TOTAL
Income
 Sales
  Groupon Sales                                                                                                    92.54
  PoS Receipts
  Cash Sales                                                                                                    6,867.24
  Credit Card Deposits                                                                                         32,924.46
  Credit Card Deposits (Riverview)                                                                             20,580.01
  Total PoS Receipts                                                                                           60,371.71
 Total Sales                                                                                                   60,464.25
 Square Sales                                                                                                    255.00
Total Income                                                                                                  $60,719.25
Cost of Goods Sold
 Kegged & Packaged Beer                                                                                         2,144.10
  Kegged & Packaged Beer - RV                                                                                   1,927.22
 Total Kegged & Packaged Beer                                                                                   4,071.32
 Supplies & Materials - COGS                                                                                    3,195.73
Total Cost of Goods Sold                                                                                       $7,267.05
GROSS PROFIT                                                                                                  $53,452.20
Expenses
 401K Admin Fees                                                                                                    0.00
 Advertising                                                                                                     547.12
 Bank Charges                                                                                                      41.00
 BlueStar Loyalty                                                                                                  99.00
 Credit Card Fees                                                                                                  45.00
 Dues & Subscriptions                                                                                              15.06
 Insurance - Liability                                                                                           940.85
 Janitorial                                                                                                      467.59
  Janitorial - RV                                                                                                171.40
 Total Janitorial                                                                                                638.99
 Legal & Professional Fees                                                                                      4,000.00
  Legal & Professional Fees - RV                                                                                 530.35
 Total Legal & Professional Fees                                                                                4,530.35
 Meals and Entertainment                                                                                         184.17
 Office Expenses                                                                                                 797.90
 Other General and Admin Expenses                                                                               1,717.00
 Payroll Fees                                                                                                      79.00
 Payroll Taxes                                                                                                  2,379.25
 Promotional                                                                                                    1,092.69
  Promotional - RV                                                                                              1,275.00
 Total Promotional                                                                                              2,367.69
 Rent or Lease                                                                                                  1,326.67
  PoS Lease                                                                                                      107.42



                                     Accrual Basis Sunday, December 15, 2019 11:28 AM GMT-8                         1/2
                       Case 8:19-bk-10832-CED         Doc 36      Filed 12/20/19          Page 12 of 14
                                                                                                             TOTAL
  Rent or Lease - RV                                                                                         516.48
 Total Rent or Lease                                                                                        1,950.57
 Repair & Maintenance                                                                                        150.00
 Salaries and Wages                                                                                        13,550.70
  Cash Tips Paid                                                                                            9,346.04
 Total Salaries and Wages                                                                                  22,896.74
 Security                                                                                                    104.20
 Square Fees                                                                                                    8.00
 Supplies                                                                                                    304.05
 Taxes & Licenses                                                                                            -112.62
 Travel                                                                                                      337.31
 Utilities                                                                                                  2,339.13
  Utilities - RV                                                                                             743.90
 Total Utilities                                                                                            3,083.03
Total Expenses                                                                                            $43,103.66
NET OPERATING INCOME                                                                                      $10,348.54
NET INCOME                                                                                                $10,348.54




                                 Accrual Basis Sunday, December 15, 2019 11:28 AM GMT-8                         2/2
           Case 8:19-bk-10832-CED        Doc 36       Filed 12/20/19     Page 13 of 14


                                                  T       STATEMENT OF ACCOUNT



   MONUMENT BREWING LLC                                   Page:                                  1 of 2
   DEBTOR IN POSSESSION                                   Statement Period:    Nov 20 2019-Nov 30 2019
   5469 US HWY 41 N                                       Cust Ref #:            4374582455-039-T-###
   APOLLO BEACH FL 33572                                  Primary Account #:              437-4582455




Chapter 11 Checking
MONUMENT BREWING LLC                                                                  Account # 437-4582455
DEBTOR IN POSSESSION


ACCOUNT SUMMARY
Beginning Balance                 0.00                          Average Collected Balance                 100.00
Deposits                        100.00                          Interest Earned This Period                 0.00
                                                                Interest Paid Year-to-Date                  0.00
Ending Balance                  100.00                          Annual Percentage Yield Earned            0.00%
                                                                Days in Period                                11



DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE     DESCRIPTION                                                                          AMOUNT
11/20            DEPOSIT                                                                                  100.00
                                                                                Subtotal:                 100.00


DAILY BALANCE SUMMARY
DATE                           BALANCE                          DATE                                 BALANCE
11/20                             0.00                          11/20                                     100.00




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
                       Case 8:19-bk-10832-CED                                     Doc 36         Filed 12/20/19                     Page 14 of 14

    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                             100.00
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                                                                                     Deposits
                                                                         and enter on Line 2.
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
